Citation Nr: 1525251	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for testicular cancer.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

4.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Heather VanHoose, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2012 rating decision of the VA Regional Office (RO) in Cleveland, Ohio that declined to reopen the claim of entitlement to service connection for testicular cancer and denied service connection for PTSD, for erectile dysfunction and gastroesophageal reflux disease.

The Veteran was afforded a videoconference hearing at the RO in April 2015 before the undersigned Veteran's Law Judge sitting at Washington, DC.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD and erectile dysfunction and gastroesophageal reflux disease of service onset or as secondary to PTSD for which service connection should be granted.  His service treatment records reflect that he was treated on a number of occasions between 1980 and 1981 for sexual problems and gastric and epigastric distress.  On service discharge examination in February 1982, the Veteran stated that he had nervous trouble, trouble sleeping and depression.  He has submitted a March 2009 private psychological report in support of the claim in which the examiner found that the appellant had suffered from significant psychopathology since exposure to traumatic events while working as a military policeman during service and that he has continued to experience psychological symptoms consistent with a diagnosis of PTSD.  The record reflects that the appellant has never had a VA examination that addresses whether any currently claimed disability may be related to symptoms and complaints in service.  The threshold for securing an examination under the VCAA is low. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, the Veteran will be scheduled for examinations for PTSD, erectile dysfunction and gastroesophageal conditions.

The Board notes that in a VA outpatient record dated in February 2006 and on personal hearing in April 2015, the Veteran indicated that he was granted Social Security disability based on his having testicular cancer.  VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet .App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration and associated with the electronic record.

On personal hearing, the Veteran stated that he had received all of his treatment at the Huntington, West Virginia VA commencing around 1994 or 1995.  The claims folder contains VA outpatient records dated between 1999 through April 2013.  The record also discloses that he appears to receive continuing VA outpatient treatment and that the most recent clinic notes date through April 2013.  Therefore, VA records dating from service discharge in 1982 through 1999 and from May 2013 through the present should be requested and associated with the electronic claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of benefits.  All attempts to obtain records should be documented.

2.  Retrieve all pertinent VA outpatient records dating from 1982 through 1999 and from May 2013 through the present should be requested and associated with the claims file, to include those that may be retired or on microfilm.  All attempts to request the records should be documented.

3.  Following a reasonable time for receipt of the above, the Veteran should also be scheduled for a VA psychiatric examination by a VA psychiatrist.  All pertinent records in the claims file must be reviewed and considered.  All clinical tests should be accomplished and findings reported in detail.  The examiner should indicate whether any psychiatric disorder, including but not limited to PTSD can be clinically established.  If so, it should be indicated whether it is as likely as not (50 percent probability or higher) that the disorder is caused by service or the Veteran's in-service experiences.  If conclusions reached vary from other evidence on file as a result of this examination, the medical reasoning must be set forth in detail.

4.  Schedule the Veteran for VA genitourinary and gastroesophageal examination(s) by appropriate examiner(s).  The claims file must be made available and reviewed.  The examiners should indicate if the claims folder is reviewed.  The examination report should reflect consideration of the Veteran's medical history, current complaints, and other assertions, etc.  Based upon review of the evidence and physical examination, the examiners should provide opinions as to each claimed disorder as to whether it is at least as likely as not, i.e., is there a 50/50 chance that erectile dysfunction and a gastroesophageal disorder is of service onset or more likely than not of post service origin.  If any diagnosed disorder is not of directly related to service, the examiner must address whether it is at least as likely as not any diagnosed disorder is caused by or permanently aggravated by any other disability, to include a psychiatric disability.

The examination reports must include well-reasoned rationale for all opinions and conclusions reached.

5.  The RO must ensure that the clinical examinations and reports requested above comply with this remand.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



